 1   Robert J. Romero (SBN 136539)
     rromero@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone: 415-362-6000
 4   Facsimile: 415-834-9070
 5   Ray Tamaddon (SBN 144494)
     rtamaddon@hinshawlaw.com
 6   HINSHAW & CULBERTSON LLP
     11601 Wilshire Blvd., Suite 800
 7   Los Angeles, CA 90025
     Telephone: 310-909-8000
 8   Facsimile: 310-909-8001
 9   Attorneys for Plaintiff
     JAMES RIVER INSURANCE COMPANY
10

11   James Diefenbach (SBN 286177)
     DIEFENBACH LAW GROUP
12   11835 Carmel Mtn. Road, Suite 1304-313
     San Diego, CA 92128
13   858/524-4950
14   Attorneys for Defendant
     T.B. Penick & Sons, Inc.
15
                                UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
     JAMES RIVER INS. CO.,                       )       Case No.: 1:19-CV-00376-LJO-BAM
18                                               )
            Plaintiff,                           )       STIPULATION AND ORDER TO
19                                               )       EXTEND THE DEADLINE TO
            vs.                                  )       RESPOND
20                                               )
     DISCOVERY GLASS, INC., et al.,              )       (Second Request)
21                                               )
            Defendants.                          )
22                                               )
23
            Plaintiff James River Ins. Co. ("James River") and Defendant T.B. Penick & Sons,
24
     Inc. ("Penick"), by and through counsel, stipulate and agree as follows:
25
            WHEREAS, James River, in the instant action, seeks declarations regarding
26
     insurance coverage available under insurance policies it issued in connection with
27
     underlying litigation;
28
                                                     1
     STIPULATION                                                      Case No.: 1:19-CV-00376-LJO-BAM

                                                                                      303786128v1 1000190
 1            WHEREAS, by virtue of a prior stipulation, the current deadline for Penick to
 2   respond to the Complaint is May 27, 2019;
 3            WHEREAS, Penick intends to file a response to this suit and needs additional time to
 4   coordinate the retention of counsel to do so;
 5            WHEREAS, at Penick's request, James River is amenable to afford Penick additional
 6   time to respond to the Complaint.
 7            WHEREFORE, James River and Penick (collectively "Parties") stipulate and agree,
 8   subject to this Court's approval, that Penick may be afforded an additional fourteen (14)
 9   days to respond to the Complaint such that the deadline for Penick to file a response is
10   extended to June 10, 2019.
11            IT IS SO AGREED.
12   Dated:
13             HINSHAW & CULBERTSON LLP                          DIEFENBACH LAW GROUP
14

15    By:      /s/Ray Tamaddon                           By:     /s/ James Diefenbach
               Ray Tamaddon                                      James Diefenbach
16             Attorneys for Plaintiff                           Attorneys for Penick
17

18                                               ORDER
19            The Court, having considered the stipulation of the Parties and good cause appearing,
20   orders as follows:
21            The deadline for Penick to file a response is extended to June 10, 2019.
22   IT IS SO ORDERED.
23
        Dated:      May 31, 2019                               /s/ Barbara   A. McAuliffe             _
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                     2
     STIPULATION                                                         Case No.: 1:19-CV-00376-LJO-BAM

                                                                                            303786128v1 1000190
                                CERTIFICATE OF SERVICE
 1
                James River Insurance Company v. Discovery Glass, Inc., et al.
 2                              Case No. 1:19-cv-00376 LJO-BAM
 3                STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
            I am a citizen of the United States and employed in Los Angeles, California, at
     the office of a member of the bar of this Court at whose direction this service was made.
 5
     I am over the age of 18 and not a party to the within actions; my business address is
     11601 Wilshire Blvd., Los Angeles, California 90025.
 6          On May 31, 2019, I served the document(s) entitled, STIPULATION AND
     [PROPOSED] ORDER TO EXTEND THE DEADLINE TO RESPOND, on the
 7   interested parties in this action by placing true copies thereof enclosed in a sealed
     envelope(s) addressed as stated below:
 8                             SEE ATTACHED SERVICE LIST
 9       (BY MAIL): I deposited such envelope in the mail at Los Angeles, California
     with postage fully prepaid. I am readily familiar with this firm’s practice of collection
10   and processing correspondence for mailing. Under that practice it would be placed for
     collection and mailing, and deposited with the U.S. Postal Service on that same day
11   with postage thereon fully prepaid at Los Angeles, California, in the ordinary course
     of business. I am aware that on motion of party served, service is presumed invalid if
12   postal cancellation date or postage meter date is more than 1 day after date of deposit
     for mailing in affidavit.
13       (VIA OVERNIGHT MAIL):                I am "readily familiar" with the firm's practice
14
     of collection and processing correspondence for overnight delivery. Under that
     practice it would be deposited in a box or other facility regularly maintained by the
15
     express service carrier, or delivered to an authorized courier or driver authorized by the
     express service carrier to receive documents, in an envelope or package designated by
16
     the express service carrier with delivery fees paid or provided for, addressed to the
     person on whom it is to be served, at the office address as last given by that person on
17
     any document filed in the cause and served on the party making service; otherwise at
     that party's place of residence.
18       (BY ELECTRONIC MAIL):                By transmitting a true copy thereof to the
     electronic mail addresses as indicated below.
19       (BY FACSIMILE): By transmitting an accurate copy via facsimile to the person
20
     and telephone number as stated.
         (BY CM/ECF SERVICE): I caused such document(s) to be delivered
21   electronically via CM/ECF as noted herein.
22
         (BY HAND DELIVERY): I caused to be delivered by hand each sealed envelope
     to the addressee(s) mentioned in the attached service/mailing list.
23          I declare under penalty of perjury under the laws of the United States that the
     above is true and correct and was executed on May 31, 2019, at Los Angeles,
24   California.
25

26                                                Robin Mojica
27

28
                                                 1
     CERTIFICATE OF SERVICE                                      Case No.: 1:19-CV-00376-LJO-BAM

                                                                                 303786128v1 1000190
                                     SERVICE LIST
 1
               James River Insurance Company v. Discovery Glass, Inc., et al.
 2                          Case No. 1:19-cv-00376 LJO-BAM
 3
     James Diefenbach (SBN 286177)                Attorneys for Defendant
 4   DIEFENBACH LAW GROUP                         T.B. PENICK & SONS, INC.
     11835 Carmel Mtn. Road, Suite 1304-313
 5   San Diego, CA 92128
     Phone: 858-524-4950
 6   Email: James@DiefenbachLawGroup.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              2
     CERTIFICATE OF SERVICE                                  Case No.: 1:19-CV-00376-LJO-BAM

                                                                             303786128v1 1000190
